Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “The Office alleges that the claimed “information indicative of one or more traffic conditions” corresponds to the “road condition signal” in Englemen……….And even if Englemen did teach such a feature(which Aplicant does not condede), that the receiving vehicle responds to the road condition “ in the same manner as the host vehicle” does not compensate for Engelemen’s failure to teach “transmit, to each of the one or more autonomous vehicles…, instructions to modify one or more operating conditions of that autonomous vehicle,” as recited in claim 1.  The remaining cited documents are similarly deficient.”
	Applicant is asserting that Englemen does not teach the claimed subject matter, because Engleman does not teach instructions to modify one or more operating conditions of an autonomous vehicle, based on information indicative of one or more traffic conditions associated with a portion of the road.  Applicant does not deem that Englemen inherently implies that the receiving vehicle would have adjusted their settings in the same manner as the host vehicle.  
	The examiner deems that Englemen teaches the same subject matter as that claimed in the present invention.  In particular, Englemen stats at section [0015, lines 14-18], that autonomous driving sensor(115) may be configured to adjust one or more vehicle settings in accordance with road condition detected by other vehicles such as the front vehicle(105), and/or infrastructure device(110) in the vicinity of the host 
	2) “Claims 8 and 14, while not identical, recite features similar to those discussed above with reference to claim 1……….and are allowable by virtue of their dependencies and further in view of the features recited therein.”
	Claims 8 and 14 recite similar subject matter as that of claim 1, and therefore, applicant’s arguments are not persuasive, for similar reasoning as that of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687